DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are pending.

Response to Arguments
Applicant’s argument has been fully considered but it is moot in light of a new ground of rejection.
 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Zerfas et. al. (US 20170079716 A1, March 23, 2017) (hererinafter “Zerfas”) in view of Hanley et. al. (US 20100016845 A1, January 21, 2010) (hereinafter “Hanley”).
Regarding claims 1 and 9, Zerfas teaches a laser fiber with a degradable tip addition that is fragmented and/or melted by laser energy wherein the tip addition (220).  See, e.g., Fig. 4, (disclosing tip that is formed in one of a spherically shaped surface, a hemispherically shaped surface, or curved shaped surface); [0071] (“The tip 200 has been extended to a length that is predetermined to be long enough to remain viable throughout the procedure to be performed, notwithstanding the burn-back [construed as degradation due to fragmentation and/or melting] that will occur during the procedure.”).
More Specifically, Zerfas teaches a medical optical fiber for use with an endoscope for laser based treatment of internal bodily organs (and method of use), the medical optical fiber having a longitudinal medical optical fiber axis, the medical optical fiber comprising: 
an optical fiber (comprising 102, Fig. 1) having a distal optical fiber tip, said optical fiber tip (e.g., 200, Fig. 2) having an optical fiber end face transverse to the longitudinal medical optical fiber axis, said optical fiber including an innermost optical core (102, Fig .1) having an optical core end face central at said optical fiber end face; 
a jacket (106, Fig. 1) surrounding said optical fiber (102, Fig. 1), said jacket having a distal jacket tip with a jacket end face transverse to the longitudinal medical optical fiber axis, said jacket tip having a maximum external dimension D1 transverse to the longitudinal medical optical fiber axis, said jacket end face being recessed with respect to said optical fiber end face to leave a stripped medical optical fiber section (as shown in Fig. 1); and 
a protective tip (comprising 220, Fig. 4) encapsulating said optical fiber end face and said jacket end face therewithin and having an external maximum dimension D2 transverse to the longitudinal medical optical fiber axis where D2>D1 (note that , said protective tip having a leading protective tip surface forward of said optical fiber end face and a trailing protective tip surface spaced apart from said jacket end face along the longitudinal medical optical fiber axis whereby said protective tip encapsulates said stripped medical optical fiber section and overlaps said jacket tip between said jacket end face and said trailing protective tip surface, said protective tip being made of material which absorbs laser energy and one or more of fragments or melts, wherein on delivery of laser energy through the medical optical fiber, at least some of said leading protective tip surface forward of said optical fiber end face fragments or melts for enabling delivery of laser energy through said optical core end face to an internal bodily organ.   See, e.g., [0060] (“In an alternate embodiment, the distal region 112 of the silica core 102, or the distal end (220, FIGS. 2, 4) of the silica core 102, has a larger diameter than other regions of the core.”); [0024] (“The predetermined length ensures that at least a portion of the tip will remain continuously viable, notwithstanding burn-back of the tip [construed as fragmenting or melting by laser energy] …”); [0049] (“The length of the extended tip is predetermined as suitable for one or more targeted types of endoscopic surgical procedures, the suitability based on variables such the typical expected burn-back rate of the targeted procedure(s) and the typical (or even maximum) expected duration of the targeted procedures.”).
Zerfas does not teach wherein at least some of said leading protective tip surface forward of said optical fiber end face fragments or melts to unencapsulate the optical fiber end face and expose at least a portion of the optical core to enable delivery of laser energy through said optical core end face to an internal bodily organ.  Hanley teaches wherein at least some of said leading protective tip surface forward of said optical fiber end face fragments or melts to unencapsulate the optical fiber end face and expose at least a portion of the optical core to enable delivery of laser energy through said optical core end face to an internal bodily organ.  See, e.g., [0043] (“The low-profile coating 344 can include a light-sensitive material such that, when exposed to laser energy, the material can be removed or dissolved. For example, the light-sensitive material can include a polymer having particles and/or other materials that sensitize the polymer to the wavelength of the laser energy used by the optical fiber side-firing system. The sensitized polymer can then be ablated or removed through a photothermal and/or a photochemical mechanism when exposed to the laser energy.”).  See also [0044] (“… the low-profile coating 344 may provide added mechanical strength to the interface between an optical fiber 314 and the capillary 336.”).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hanley with the invention taught by Zerfas such that wherein at least some of said leading protective tip surface forward of said optical fiber end face fragments or melts to unencapsulate the optical fiber end face and expose at least a portion of the optical core to enable delivery of laser energy through said optical core end face to an internal bodily organ (as recited in claims 1 and 9); wherein the optical core end face is a first length from the jacket end face, the jacket end face is a second length from a proximal end of the trailing protective tip surface, and the first length is less than the second length (as recited in claims 17 and 19); wherein a proximal end of the trailing protective tip surface extends 800 ±300μm from the optical fiber end face along the longitudinal optical fiber axis (as recited in claims 18 and 20) in order to enhance the mechanical properties of the optical fiber.
Regarding claims 2 and 10, as discussed above, Zerfas teaches (inherently) a medical optical fiber for use with an endoscope for laser based treatment of internal bodily organs (and method of use), wherein said jacket is made from a polymeric material having a melting temperature T1 and said protective tip is made from a polymeric material having a curing temperature T2 where T2<T1.  (Otherwise, the overlapping configuration discussed above would not be possible with the jacket melting before the protective tip is cured.)
Regarding claims 3 and 11, Zerfas teaches a medical optical fiber for use with an endoscope for laser based treatment of internal bodily organs (and method of use), except wherein said stripped medical optical fiber section has a length L of 350 .+-.150 .mu.m measured from said optical fiber end face along the longitudinal medical optical fiber axis. 
However, as for claims 18 and 20, discussed above, it would also have been an obvious matter of design choice, before the effective filing date of the claimed invention, for a person of ordinary skill in the art to arrive at the recited length because Applicant has not disclosed that the recited length provides a specific advantage, is used for a specific purpose, or solves a specific problem.  One of ordinary skill in the art, furthermore, would have expected the invention taught by Zerfas and applicant’s invention, to perform equally well. Therefore, it would have been prima facie obvious to modify Zerfas to obtain the invention as specified in the claims because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Zerfas.

Claims 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Zerfas in view of Hanley, as applied to claims 1 and 9 above, and further in view of Bissig et. al. (US 9067059 B2, June 30, 2015) (hereinafter “Bissig”).
Regarding claims 4 and 12, Zerfas teaches a medical optical fiber for use with an endoscope for laser based treatment of internal bodily organs (and method of use), except wherein the stripped medical optical fiber section's peripheral surface is treated for assisting provision of the protective tip.   Bissig teaches treatment of optical fiber for insertion in a tip so as to resist removal.  See, e.g., 5:59-61.  It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Bissig with the teachings of Zerfas in order to better secure the protective tip.

Claims 5-8 and 13-16 are rejected under 35 U.S.C. 103 as being unpatentable over Zerfas in view of Hanley, as applied to claims 1 and 9 above, and further in view of Hanley et. al. (US 20090287198 A1, November 19, 2009) (hereinafter “Hanley ‘198”).
Regarding claims 5-8 and 13-16, Zerfas does not teach the various apertures recited in the claims at issue.  Hanley ‘198 teaches at least one aperture is co-directional with the longitudinal medical optical fiber axis. See, e.g., Fig. 2B.  Hanley ‘198 also teaches at least one aperture is transverse to the longitudinal medical optical fiber axis.  See, e.g., Fig. 2A.  Hanley ‘198 also teaches an aperture that extends from said jacket end face.  See, e.g., Fig. 3A (construing jacket as comprising 132, and leakage C as emitted through aperture). 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Hanley ‘198 with the teachings of Zerfas (in view of Hanley) such that wherein said jacket tip is formed with at least one aperture for exposing an optical fiber layer underlying said jacket tip such that said protective tip contacts said underlying layer through said at least one aperture (as recited in claims 5 and 13); wherein an aperture of said at least one aperture is co-directional with the longitudinal medical optical fiber axis (as recited in claims 6 and 14); wherein said aperture extends from said jacket end face (as recited in claims 7 and 15); wherein an aperture of said at least one aperture is aperture transverse to the longitudinal medical optical fiber axis (as recited in claims 8 and 16) in order to deliver the requisite radiation for a particular treatment site.  

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT LUAN/Primary Examiner, Art Unit 3792